Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 4, 2022

                                        No. 04-22-00060-CV

                                     Christie Lynn TERRELL,
                                              Appellant

                                                   v.

                                        Rashin MAZAHERI,
                                              Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-06326
                            Honorable Sid L. Harle, Judge Presiding


                                            ORDER
       In this accelerated appeal, appellee’s brief was due on April 27, 2022. On April 28,
2022, appellee’s counsel filed an unopposed motion asking for a thirty-day extension of time in
which to file the brief. Counsel for appellee states the need for the extension is due to “multiple
calendar conflicts that arise due to events in preparation for jury trials . . . as well as the necessity
to attend to events essential to prior jury trial settings which are the subject of pending
settlements.”

      The motion is GRANTED, and appellee is ORDERED to file his brief no later than
May 27, 2022.

       No further extensions of time will be granted absent extraordinary circumstances.
Appellee is advised that counsel’s heavy case load or demanding work schedule is not an
extraordinary circumstance warranting further requests for an extension of time.



                                                        _________________________________
                                                        Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court